[DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   _______________________                  FILED
                                                   U.S. COURT OF APPEALS
                           No. 05-11405              ELEVENTH CIRCUIT
                                                      NOVEMBER 3, 2005
                     _______________________
                                                      THOMAS K. KAHN
                                                           CLERK
                        BIA No. A79-436-511

    WILNER JACQUES,

                                           Petitioner,

                               versus

    U.S. ATTORNEY GENERAL,

                                           Respondent.




                   _________________________

                Petition for Review of an Order of the
                   Board of Immigration Appeals
                    _________________________

                        (November 3, 2005)


Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
       Wilner Jacques, a native and citizen of Haiti, petitions this Court for review of

the final order of the Board of Immigration Appeals (“BIA”), which affirmed the

immigration judge's (“IJ”) denial of asylum, 8 U.S.C. § 1158, based on an adverse

credibility determination. Removal proceedings commenced after April 1, 1997; the

permanent provisions of the Immigration and Nationality Act, as amended by the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L. No.

104-208, 110 Stat. 3009 (1996), govern this petition.

                                      I. Background

       Jacques entered the United States through the Miami International Airport on

February 4, 2002, without a valid entry visa and with an airline ticket that indicated

that he was in transit to Haiti. Upon arriving in Miami, Jacques sought asylum based

on his fear of political persecution.1 The Immigration and Naturalization Service

(“INS”) issued a Notice to Appear charging him with removability under INA §§

212(a)(6)(C)(i) and 212(a)(7)(A)(i)(I), 8 U.S.C. §§ 1182(a)(6)(C)(i) and

1182(a)(7)(A)(i)(I).

       Jacques alleged that he had been persecuted by, and feared further persecution

from, the Lavalas Party, the party of former Haitian President Jean-Bertrand Aristide,


       1
        Jacques also requested withholding of removal and relief under the Convention Against
Torture. The IJ denied both, and Jacques does not challenge those decisions on appeal.
Therefore, he has abandoned them. Al Najjar v. Ashcroft, 257 F.3d 1262, 1283 (11th Cir. 2001).

                                              2
due to his membership in the opposing Mochrenha Party. Specifically, Jacques

claimed that on September 25, 2001 a group of Lavalas Party members approached

his tailor shop, that he escaped through the shop’s rear entrance and then fled the

country. Jacques spent several months in Argentina before entering the United States.

While in Argentina, Jacques’s father reported the incident at the tailor shop to a

justice of the peace, who then prepared a report regarding the incident. Jacques

further alleged that Lavalas supporters shot his father twice, breaking his leg.

      The IJ denied asylum relief, finding that Jacques’s testimony lacked credibility,

as there were numerous inconsistencies between his hearing testimony and his prior

statements to the INS. Specifically, the IJ noted the following: (1) While Jacques

testified at his hearing that the incident at his tailor shop occurred on September 25,

2001, in prior statements and reports, he had variously given the date as September

26 or September 23. At his hearing, Jacques argued that the September 25 and 26

discrepancy resulted from a translation problem. (2) Although Jacques testified that

he was a tailor and owned a tailor shop, he previously had given an asylum officer a

statement indicating that he was a bank teller. (3) Jacques testified that he was able

to escape through the rear exit of his tailor shop as the Lavalas members approached.

However, his Form I-589 indicates that he was not present when the incident at his




                                          3
shop took place.2 (4) Jacques testified that he was both a member and a delegate of

the Mochrenha Party; he indicated both in the Form I-589 and also in a statement to

an asylum officer, however, that he was only a member of the party. (5) Whereas

Jacques testified before the IJ that his entire family were members of Mochrenha, he

had indicated in a prior statement that no other family members were part of

Mochrenha. (6) Jacques submitted a letter from the Mochrenha Movement indicating

that he was appointed as a delegate to the legislative elctions of May 21st, 2000. He

indicated on the Form I-589, however, that he did not join Mochrenha until

September 2000. Moreover, Jacques indicated in yet another statement that he joined

the party in February 1999. (7) Although Jacques testified that his father reported the

incident at his tailor shop to a justice of the peace several months after it occurred, the

Justice of the Peace Report indicates that Jacques himself reported the incident on

September 26, 2001. Jacques explained at his hearing that his father had made the

report to the Justice of the Peace in his name, but the IJ did not find this credible, as

there was no reason for the Justice of the Peace to make it sound as though Jacques

himself had reported the incident. (8) Finally, the IJ noted that although Jacques



       2
        Furthermore, though not mentioned by the IJ, interview notes from Jacques’s February 8
interview indicate that he stated that the Lavalas members who attacked his shop also gave him
“a couple blows.” In the same interview Jacques apparently stated that the Lavalas members said
“they were beating [him] because [he] was a Mocherana [sic].”

                                              4
testified at his hearing that he had not been granted asylum by Argentina, a prior

statement submitted by him indicates that Argentina had granted him asylum on

November 7, 2001. Jacques attempted to excuse this discrepancy by explaining that

he had obtained an extension of his stay in Argentina.

      Based on the aforementioned inconsistencies, the IJ found that Jacques’s

testimony was not credible. Jacques appealed that finding to the BIA, which then

dismissed Jacques’s appeal. The BIA adopted the IJ’s adverse credibility findings;

however, the Board also found that even if Jacques testimony had been credible,

Jacques failed to meet his burden of proof. Jacques now petitions this Court for

review.

                              II. Standard of Review

      We review the IJ’s findings of fact under the substantial-evidence test, and we

must affirm the decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Antipova v. United States Att’y Gen.,

392 F.3d 1259, 1261 (11th Cir. 2004) (quotations omitted). “To reverse the IJ’s fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We also

review the IJ’s credibility determinations under the “substantial evidence” test, and

we may not substitute our judgment for that of the IJ. D-Muhumed v. U.S. Attorney

                                          5
Gen., 388 F.3d 814, 818 (11th Cir. 2004).3 When the BIA issues a separate decision,

we review only that decision, “except to the extent that [the BIA] expressly adopts the

IJ’s opinion.” Reyes-Sanchez v. United States Att'y Gen., 369 F.3d 1239, 1242 (11th

Cir. 2004). When, as here, “the Board adopts the IJ’s reasoning, [this Court] review[s]

the IJ’s decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001).

                                        III. Discussion

       An alien may obtain asylum if he is “refugee,” meaning that he is unwilling to

return to his country of nationality “because of persecution or a well-founded fear of

persecution on account of,” among other things, his political opinion. 8 U.S.C. §§

1101(a)(42)(A), 1158(a)(1), (b)(1). The asylum applicant bears the burden of proving

statutory “refugee” status with specific and credible evidence. Al Najjar, 257 F.3d at

1284, 1287. A court may deny asylum on the basis of an adverse credibility

determination alone. See Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th

Cir. 2005).



       3
         The REAL ID Act of 2005 amended credibility determinations, adding INA §§
208(b)(3)(B)(iii), 240(c)(4)(C), 8 U.S.C. §§ 1158(b)(3)(B)(iii), 1229a(c)(4)(C). Section 101(a)(3)
and (d), Pub.L. No. 109-13, 119 Stat. 231, 303, 304-05. The Act states that these provisions
“shall apply to applications for asylum, withholding, or other relief from removal made on or
after” the date of enactment of the act, May 11, 2005, so the provisions do not affect this appeal.
Pub.L. No. 109-13, 119 Stat. at 305.

                                                 6
      Because many material inconsistencies exist between Jacques’s hearing

testimony and his other statements, substantial evidence supports the IJ's adverse

credibility determination in this case. The IJ’s adverse credibility determination

merits deference, for he stated specific, cogent reasons for his finding. See Forgue,

401 F.3d at 1287. Accordingly, we DENY Jacques’s petition for review.




                                         7